NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

FRANK EVERSOLE,                                  No. 16-35035

                Plaintiff-Appellant,             D.C. No. 4:14-cv-00101-REB

 v.
                                                 MEMORANDUM*
INTERNAL REVENUE SERVICE,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                   Ronald E. Bush, Magistrate Judge, Presiding**

                            Submitted April 11, 2017***

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Frank Eversole appeals pro se from the district court’s judgment dismissing

his action alleging that the Internal Revenue Service illegally levied his Social

Security disability insurance benefits. We have jurisdiction under 28 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal for failure to state a claim. Doe v. Internet

Brands, Inc., 824 F.3d 846, 849 (9th Cir. 2016). We affirm.

      The district court properly dismissed Eversole’s action because the Internal

Revenue Service has the authority to levy Eversole’s Social Security disability

insurance benefits. See 26 U.S.C. § 6334(a) (enumerating property exempt from

levy for taxes); id. § 6334(c) (providing that no other property is exempt from levy

other than property enumerated in subsection (a)); see also id. § 6331(a) (Secretary

has the power to levy property and rights to property if a person is liable for unpaid

taxes, and federal payments can be levied).

      We do not consider matters not specifically and distinctly raised and argued

at the district court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    16-35035